DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 07/07/2021 (“07-07-21 OA”), Applicants amended claim 2 in the response filed 10/06/2021 (“10-06-2021 Remarks”).   
Claim(s) 1-21 are pending examination.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 12/31/2020, with respect to the rejection(s) of claim(s) 1-21 under U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al..
Applicant’s arguments, see 10-06-2021 Remarks, with respect to the rejection of claim 2 under 35 U.S.C. § 112 has been fully considered and are persuasive. The rejection of claim 2 under 35 U.S.C. § 112 has been withdrawn in view of the amendment(s).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
1.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. PG Pub 2016/0172342; hereinafter Wu).

    PNG
    media_image1.png
    469
    751
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 2A through Fig. 2C (with primary emphasis on the Examiner’s mark-up of Fig. 2A-as provided above), Wu teaches a light-emitting device 1, comprising:
a substrate 10, comprising a first edge (annotated “1st edge” in Fig. 2A above), a second edge (annotated “2nd edge” in Fig. 2A above), a third edge (annotated “3rd edge” in Fig. 2A above) and a fourth edge (annotated “4th edge” in Fig. 2A above), wherein the first edge and the third edge are opposite each other (see Fig. 2A), the second edge and the fourth edge are opposite each other and the first edge is longer than the second edge (see Fig. 2A); 

a first electrode 20b formed on the first semiconductor layer (indirectly), comprising a first pad electrode 201b; and 
a second electrode 20a formed on the second semiconductor layer (indirectly), comprising a second pad electrode 201a and a second finger electrode 202a extending from the second pad electrode toward the second edge (see Fig. 2A); 
wherein in a top view, the first pad electrode is adjacent to a corner of the substrate that is intersected by the first edge and the second edge (see Fig. 2A); 
the second finger electrode is not parallel (everywhere equally distant) with the third edge and the first edge (see Fig. 2A); and 
a distance between the second finger electrode and the first edge increases along a direction from an end of the second finger electrode that connects the second pad electrode (annotated “d2” in Fig. 2A above) toward the second edge (annotated “d1” in Fig. 2A above)(d1 > d2)(see Fig. 2A).
Regarding claim 2, refer to the figures cited above, Wu teaches the second pad electrode 201a is located at the side of the fourth edge (see Fig. 2A).
Regarding claim 3, refer to the figures cited above, Wu teaches a current blocking region 14 (para [0024]; “transparent insulator) between the first pad electrode 201b and the first semiconductor layer 11 (see Fig. 2A).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kim et al. PG Pub 2013/0234192 teaches a light emitting diode chip having electrode pad
	b. Jung et al. PG Pub 2016/0126423 teaches a light emitting device.

	d. Suh et al. US Patent No. 9,929,315 teaches a light emitting diode chip and a light emitting diode package

Allowable Subject Matter
3.	Claims 4-21 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 4 is fully incorporated into the base claim 1.  
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, the first pad electrode has a width larger than that of the current blocking region.
Claim 5 would be allowable, because it depends on allowable claim 4.
Claim 6 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 6 is fully incorporated into the base claim 1.  
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, he first electrode doesn't have any finger electrodes extending from the first pad electrode.
Claims 7-21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895